                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 SARAH MCPHERSON,                                 )
                                                  )
        Plaintiff,                                )
                                                  )       No.: 1:20-CV-126
 v.                                               )
                                                  )       Judge Curtis L. Collier
 METROPOLITAN SECURITY                            )       Magistrate Judge Christopher H. Steger
 SERVICES, INC., d/b/a                            )
 WALDEN SECURITY,                                 )
                                                  )
        Defendant.                                )

                                            ORDER

        Before the Court is Defendant Walden Security’s motion for partial dismissal. (Doc. 8.)

 Plaintiff, Sarah McPherson, has filed a response in opposition (Doc. 13), and Defendant has replied

 (Doc. 14).

        For the reasons set forth in the accompanying memorandum, the Court GRANTS

 Defendant’s motion for partial dismissal (Doc. 8), DISMISSES WITH PREJUDICE Plaintiff’s

 gender-discrimination claims under Title VII and the Tennessee Human Rights Act, and

 DISMISSES WITHOUT PREJUDICE Plaintiff’s Tennessee Healthy Workplace Act claim.

        SO ORDERED.

        ENTER:


                                                      /s/____________________________
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




Case 1:20-cv-00126-CLC-CHS Document 19 Filed 01/28/21 Page 1 of 1 PageID #: 89
